Citation Nr: 0425633	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to June 1950, 
and subsequent service with the Air National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the veteran's claim for service connection for 
residuals of a left leg injury.  He filed a timely appeal.  
The claim was transferred to the VARO in Denver, Colorado, 
which continued to deny his claim, and forwarded the file to 
the Board for appellate review.  In May 2004, he testified 
before the undersigned Veterans Law Judge (VLJ) at a hearing 
held at the RO in Denver.  


FINDING OF FACT

The veteran's left leg disability did not originate in 
service and is not otherwise causally related to his military 
service.


CONCLUSION OF LAW

The veteran's left leg disability was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the veteran was first provided VCAA notice by 
letter of December 2001, which was prior to the RO's initial 
decision in April 2002.  So this was in accordance with the 
holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make determinations as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c) 
(West 2002).

In this case, although the December 2001 VCAA letter does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claim.  The December 2001 VCAA letter asked him to 
tell VA whether there was any additional information or 
evidence that he believed would support his claim.  The 
letter also explained what kind of evidence was necessary to 
substantiate his claim, and asked him to either provide the 
evidence or, if the evidence was not in his possession, to 
provide sufficient information so VA could assist him in 
obtaining it.  During the May 2004 hearing, he stated he had 
submitted all the evidence of medical treatment related to 
his claim, and did not have any further information.  (See 
transcript of hearing, pg. 17, lines 13-18).  Thus, the Board 
finds that VA's failure to provide the precise language 
outlined in § 3.159(b)(1) was harmless error.  VAOPGCPREC 1-
04 (Feb. 24, 2004).  

With respect to the VCAA letter of December 2001, the veteran 
was requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In the present case, the RO obtained the veteran's VA 
outpatient treatment (VAOPT) records from the Denver and La 
Junta medical clinics, and a record of his 1955 enlistment 
medical examination with the Air National Guard.  The claims 
file also contains private medical records from Rocky 
Mountain Orthopaedics, P.C., a copy of Special Orders of the 
8th Infantry dated in November 1947, and a copy of a picture 
of the 8th Regiment football team submitted by the veteran.  
As mentioned earlier, he also testified at a hearing before a 
VLJ in May 2004.  

Unfortunately, despite the RO's attempts, the veteran's 
service medical records (SMRs) could not be located.  In 
these situations, where the SMRs are lost or presumed 
destroyed through no fault of the veteran, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In this case, the 
RO attempted to reconstruct the record by requesting 
inpatient clinical records, records from the Office of the 
Surgeon General, and sick and morning reports.  
Unfortunately, no records were available.  In light of the 
above, the Board concludes that VA's duty to assist him in 
reconstructing his lost SMRs has been met, and the Board is 
not aware of any other alternative sources of SMRs for the 
veteran.  

In sum, the record reflects that the facts pertinent to this 
claim have been developed to the extent possible, and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will address the merits of the claim.


Factual Background

The veteran claims his current left leg disability is a 
direct result of an injury he sustained while playing 
football during active military service in 1947.

As noted above, there are no service medical records for the 
veteran's period of active service.  A February 1955 Report 
of Medical History filled out by the veteran during an 
enlistment medical examination with the Air National Guard 
does not indicate he had any problems with his lower 
extremities, but does indicate he had scarlet fever, 
diphtheria, mumps, and pertussis in childhood.  The report 
also indicates he had a normal recovery from those childhood 
diseases.

In June 2001, when he filed his initial claim for service 
connection for a left leg injury, sustained in a football 
game in 1947, the veteran reported no post-service medical 
treatment.

In November 2001, a VAOPT record indicates the veteran had 
minor weakness in his left leg, which the veteran dated back 
to 1947, when he injured his ankle.  He mentioned limited 
motion following a football injury and a childhood 
neurological disorder that weakened both of his lower 
extremities.  During a March 2002 examination, he described a 
"polio-like illness" during childhood, which caused both 
his legs to be severely weak.  With regard to his left leg 
weakness, the examiner stated, "I would guess this problem 
is a result of remote polio-like illness."

May 2002 private medical records from Rocky Mountain 
Orthopaedic Associates, P.C., indicate the veteran complained 
of weakness over his left calf area, with a history of injury 
while playing football.  The physician's impression was that 
he had had a traumatic rupture of the medial head of the 
gastrocnemius muscle.  X-rays of the knee and ankle revealed 
a minimal amount of arthritic changes in the ankle, but were 
otherwise normal.  

During the May 2004 hearing, the veteran testified under oath 
that he injured his left leg while playing football in the 
fall of 1947 during active duty.  (See transcript of hearing, 
pg. 4, lines 19-23; pg. 5, line 14).  He was fitted with an 
orthopedic boot and received follow-up treatment at a VA 
medical clinic.  (Transcript, pg. 6, lines 3-8).  He 
continued to have problems with his left leg and experienced 
pain intermittently, but he said he had a high pain tolerance 
and did not complain or seek medical attention for this 
condition until 2001.  (Transcript, pg. 11, lines 12-17).  

The veteran submitted a copy of Special Orders issued in 
November 1947 requiring him to report for a scheduled 
football game.  He also submitted a copy of a picture of the 
8th Regiment football team.


Governing Laws and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  This requires a finding that 
there is current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  However, it need not be shown that the 
disability was present or diagnosed during service but only 
that there is a nexus between the current condition and 
military service, even if first diagnosed after service, on 
the basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d) (2003); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Legal Analysis

At the 1955 enlistment examination for the Air National 
Guard, the veteran did not note any problems with his lower 
extremities.  The Board finds this to be particularly 
probative since it was only 5 years after discharge from 
military service.  And although he testified he has had 
continuous problems with his left leg since the football 
injury, he did not seek treatment until 2001 - over 55 years 
after the alleged incident occurred.  Nor has the veteran 
presented any evidence, medical or other, which would tend to 
support his assertion that he had chronic left leg problems 
since military service.

While it is unfortunate that the veteran's SMRs are not 
available for review - this, in and of itself, is not 
necessarily fatal to his claim.  However, even if he is given 
the benefit of the doubt with regard to the in-service 
injury, there is still no evidence linking this to his 
current disability.  The VA examiner believed the veteran's 
leg weakness was a result of childhood illnesses.  The 
private physician believed it was a result of trauma, but did 
not did not specify the source of the trauma or the basis for 
his opinion.  Furthermore, the private physician may have 
been relying solely on the veteran's own self-reported 
history, which is not considered probative evidence when it 
is uncorroborated.  Swann v. Brown, 5 Vet. App. 229 (1993).

Competent medical evidence is required to establish a nexus 
between a current disability and military service.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  The veteran, 
himself, is not qualified to provide a competent medical 
opinion etiologically linking his left leg disability to 
service in the military that ended many years ago.  Id.  And 
unfortunately, there is no other competent medical evidence 
on record establishing this link.  

For these reasons, the claim for service connection for 
residuals of a left leg injury must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not applicable in the instant appeal.  38 
C.F.R. § 3.102 (2003); see also Alemany v. Brown, 9 Vet. App. 
at 519; Gilbert v. Derwinski, 1. Vet. App. at 57.


ORDER

The claim for service connection for residuals of a left leg 
injury is denied.



	                        
____________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



